Case 18-33967-bjh11 Doc 2301 Filed 12/02/19                     Entered 12/02/19 15:58:37             Page 1 of 23



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

                                                         §
 In re:                                                  §     Chapter 11
                                                         §
 Senior Care Centers, LLC, et al.,1                      §     Case No. 18-33967 (BJH)
                                                         §
                           Debtors.                      §     (Jointly Administered)
                                                         §

  DECLARATION OF CATHERINE NOWNES-WHITAKER REGARDING ANALYSIS
   OF BALLOTS FOR ACCEPTING OR REJECTING THE DEBTOR’S AMENDED
  CHAPTER 11 PLAN PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

          I, Catherine Nownes-Whitaker, hereby declare as follows:

          1.      I am the Vice President of Corporate Restructuring Services of Omni

 Management Group (“Omni”), which has offices located at 5955 De Soto Ave., Suite 100,

 Woodland Hills, CA 91367. I am duly authorized to submit this declaration (the “Declaration”)

 on behalf of Omni.

          2.      Unless otherwise stated in this Declaration, I have personal knowledge of the

 facts set forth herein. As to statements of facts of which I do not have direct personal knowledge,

 I understand and believe them to be true based upon information gathered from other employees

 of Omni and my review of relevant documents and Court pleadings, and as to statements that

 represent opinions, I believe that I am qualified to offer such opinions. If called upon as a

 witness, I could and would competently testify as to all of the matters stated herein.




 1 The Debtors in the Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases, and (II) Granting Related
 Relief [Docket No. 569] and may also be found on the Debtors’ claims agent’s website at
 https://omnimgt.com/SeniorCareCenters. The location of the Debtors’ service address is 600 North Pearl Street,
 Suite 1100, Dallas, Texas 75201.


 71478934.2
Case 18-33967-bjh11 Doc 2301 Filed 12/02/19                       Entered 12/02/19 15:58:37                 Page 2 of 23



            3.       I submit this Declaration in connection with the tabulation of votes to accept or

 reject the Third Amended Joint Plan of Reorganization Under Chapter 11 of the Bankruptcy

 Code [Docket No. 2053] (as amended, the “Plan”).2

            4.       On December 5, 2018, Debtor’s counsel filed the Application to Employ Omni

 Management Group, Inc. as Claims Agent filed by Debtor Senior Care Centers LLC [Docket No.

 5] (the “Retention Motion”), designating Omni as the Administrative Agent for the Debtor. On

 December 19, 2018 the Court entered an Order granting the Retention Motion [Docket No. 102].

            5.       On October 24, 2019, the Court entered the Order Approving Motion of Debtors

 for Entry of an Order (I) Approving the Disclosure Statement; (II) Establishing Procedures for

 the Solicitation and Tabulation of Votes to Accept or Reject the Plan; (III) Scheduling a

 Confirmation Hearing; (IV) Approving Related Notice Procedures; and (V) Granting Related

 Relief [Docket No. 2091] (the “Disclosure Statement Order”).                         Pursuant to the Disclosure

 Statement Order, the Court established procedures to solicit and tabulate votes to accept or reject

 the Plan (the “Solicitation Procedures”).

            6.       The Disclosure Statement Order established October 22, 2019 as the record date

 for determination of claim or interest holder status (the “Voting Record Date”). In accordance

 with the Solicitation Procedures, Omni worked closely with counsel to the Debtors to identify

 the Holders of Claims entitled to vote on the Plan. On or before October 25, 2019, Omni caused

 to be served the Solicitation Packages transmitted the Solicitation Packages to the Holders of

 Claims in Classes 5 (General Unsecured Claims) and Class 6 (Convenience Class Claims), the

 only Classes entitled to vote on the Plan (the “Voting Classes”). Omni also caused to be served

 the Notice of Non-Voting Status (Deemed to Accept) on Holders of Claims in Class 1 (ABL

 Credit Facility Claims), Class 2 (Other Secured Claims), Class 3 (HUD Lender Claims), and

 2
     Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Plan.


 71478934.2
Case 18-33967-bjh11 Doc 2301 Filed 12/02/19              Entered 12/02/19 15:58:37          Page 3 of 23



 Class 4 (Priority Unsecured Claims) (collectively, the “Deemed to Accept Classes”). Omni also

 caused to be served the Notice of Non-Voting Status (Deemed to Reject) on Holders of Claims

 or Interests in Class 7 (Subordinated Debt Claims), Class 8 (Intercompany Claims), Class 9

 (Interests in Subsidiary Debtors), and Class 10 (Interests in SCC) (collectively, the “Deemed to

 Reject Classes”). Additionally, Omni caused to be served the Confirmation Hearing Notice on

 the creditor matrix and all other parties required to receive such notice pursuant to the Disclosure

 Statement Order.

          7.    In order for a Ballot to be counted as valid, the Ballot must have been properly

 completed in accordance with the Disclosure Statement Order. Specifically, the Ballot must have

 been marked to either accept or reject the plan and must have been executed by the party, or such

 party’s representative, that holds a Claim or Interest in a Class that is entitled to vote on the Plan.

          8.    All completed Ballots were required to be sent by electronic mail, US mail, over-

 night courier or personal delivery to the following address: sccvoting@omnimgt.com or Senior

 Care Centers LLC, c/o Omni Management Group, 5955 De Soto Ave., Suite 100, Woodland

 Hills, CA 91367, which address was listed on the Ballots, respectively, so as to be actually

 received by Omni no later than November 29, 2019 (the “Voting Deadline”).

          9.    I was primarily responsible for supervising any employees of Omni who assisted

 with the tabulation of the Ballots received for the acceptance or rejection of the Plan.

          10.   I hereby certify that attached hereto as Exhibit A and Exhibit B are detailed

 ballot tabulation reports (the “Ballot Reports”) of all Ballots received by the Voting Deadline

 from the Holders of Claims in Classes 5 and 6 (the “Counted Ballots”), which were the only

 Classes entitled to vote on the Plan. Copies of all the Counted Ballots are available for inspection




 71478934.2
Case 18-33967-bjh11 Doc 2301 Filed 12/02/19            Entered 12/02/19 15:58:37        Page 4 of 23



 upon request. The chart below is the final tabulation of votes cast by timely and properly

 completed Ballots.

                  Class 5 – General Unsecured Claims                                Result
         Ballots   56 votes accepting the Plan
        Received   35 votes rejecting the Plan                                      Accept
       Acceptance 61.54% in number of votes accepting the Plan
                   83.89% in dollar amount accepting the Plan
                   ($18,930,262.64)
        Rejection  38.46% in number of votes rejecting the Plan
                   16.11% in dollar amount rejecting Plan
                   ($3,634,097.34)
                  Class 6 – Convenience Class Claims                                Result
         Ballots   188 votes accepting the Plan
        Received   18 votes rejecting the Plan                                      Accept
       Acceptance 91.26% in number of votes accepting the Plan
                   88.84% in dollar amount accepting the Plan
                   ($538,976.04)
        Rejection  8.74% in number of votes rejecting the Plan
                   11.16% in dollar amount rejecting Plan
                   ($67,693.96)


          I certify under penalty of perjury under the laws of the United States that, to the best of

 my knowledge and after reasonable inquiry, the foregoing is true and correct.

 Executed this 2nd day of December, 2019.
 Woodland Hills, California                         OMNI MANAGEMENT GROUP

                                                    /s/ Catherine Nownes-Whitaker
                                                    Catherine Nownes-Whitaker




 71478934.2
Case 18-33967-bjh11 Doc 2301 Filed 12/02/19   Entered 12/02/19 15:58:37   Page 5 of 23




                             Exhibit A
                                 Case 18-33967-bjh11 Doc 2301 Filed 12/02/19                           Entered 12/02/19 15:58:37                      Page 6 of 23
Debtor: Senior Care Centers, LLC, et. al.
Case No. 18-33967
Claims Ballot Detail Results
Class 5 - General Unsecured Claims

Class Summary              Voting Outcome:         Accepted

                                          Total Received                  Total Valid            Accepted                 Rejected                       Invalid
                            # Votes:                100                           91                   56                       35                            9
                             Vote %:                                                                61.54%                  38.46%
                                 Amt:                                $22,564,359.98          $18,930,262.64           $3,634,097.34
                             Amt %:                                                                 83.89%                  16.11%




                                                              Date          Printed Ballot      Tabulated               Opt Out
Creditor                                Ballot #   Clm Sch   Received          Amount          Vote Amount    Vote      Election      Comment
ACCOUNTABLE HEALTHCARE STAFFING,        27221      C42       11/27/2019        $174,343.45       $174,343.45 Reject
INC.
ADVANCED MEDICAL PERSONAL SERVICES29087            C48       11/21/2019         $49,001.26        $49,001.62 Accept
INCORPORATION
ALIEA DUNCAN AS INDIVIDUAL CLAIMANT29496           C521      11/27/2019         $11,965.97        $11,965.97 Accept
ALPINE GUEST CARE, LLC                  30455      C1006     11/27/2019        $176,339.51       $176,339.51 Reject
ALVAREZ & MARSAL HEALTHCARE             24462      C144      11/26/2019        $173,455.81       $173,455.81 Accept                   Identical ballot received. No change in vote
INDUSTRY GROUP, LLC
AMBIUS, N.A.                            24776      C371      11/12/2019        $258,137.75       $258,137.75 Accept
ANGELA LOPEZ AS INDIVIDUAL CLAIMANT25166           C524      11/27/2019         $12,428.83             $1.00 Accept                   Claim is contingent, unliquidated or disputed, tabulated at $1.
ASCEND NATIONAL LLC                     25050      C461      11/4/2019          $77,814.98        $77,814.98 Accept                   Claimant wrote in $80,123.90 as ballot amount. Tabulated at
                                                                                                                                      filed claim amount.
AURA ANDRADE AS REPRESENTATIVE/         26973      C1054     11/29/2019         $21,047.38        $21,047.38 Accept
TRUSTEE FOR JAMES SWINNING
BBA HEALTH REALTY, LLC                  25797      C2        11/5/2019       $2,923,635.53     $2,923,635.53 Accept
BILLIE STREY REPRESENTING THE ESTATE 28824         C761      11/12/2019        $250,000.00             $1.00 Reject                   Claim is contingent, unliquidated or disputed, tabulated at $1.
OF LOUIS STREY
BOOKER T. WASHINGTON GUEST CARE         26850      C1024     11/27/2019         $95,905.87        $95,905.87 Reject
CENTER, LLC
BRADFORD CAPITAL HOLDINGS, LP           31494      C151      10/28/2019         $57,525.00        $57,525.00 Accept



Monday, December 2, 2019                                                                                                                                                                 Page 1 of 6


OMNI MANAGEMENT GROUP                                                        Visit us on the Web at www.omnimgt.com                                                           PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                                E-Mail: claimsmanager@omnimgt.com                                                                 FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                 Case 18-33967-bjh11 Doc 2301 Filed 12/02/19                       Entered 12/02/19 15:58:37                 Page 7 of 23
Debtor: Senior Care Centers, LLC, et. al.
Case No. 18-33967
Claims Ballot Detail Results
Class 5 - General Unsecured Claims

                                                             Date        Printed Ballot     Tabulated             Opt Out
Creditor                               Ballot #   Clm Sch   Received        Amount         Vote Amount    Vote    Election   Comment
BRADFORD CAPITAL HOLDINGS, LP         31493       C134      10/28/2019      $88,497.91        $88,497.91 Accept
BROCK SANDERS (PERSONAL REP OF THE 26748          C19       11/15/2019     $275,000.00             $1.00 Reject              Claim is contingent, unliquidated or disputed, tabulated at $1.
ESTATE OF MARVIN SANDERS)
BROWNSVILLE PUBLIC UTILITIES B        11274       S24856    10/31/2019      $10,386.86         $1,372.34 Accept              Claimant wrote in $1,372.34 as ballot amount, Scheduled
                                                                                                                             amount is $10,386.86. Tabulated at lesser amount.
CELESTINA HERNANDEZ                   25137       C509      11/27/2019     $103,611.69       $103,611.69 Accept
CENTURY HEALTHCARE LLC                31555                 11/29/2019     $538,169.46       $538,169.46 Reject
CHAD CAIN                             28758       C698      11/19/2019      $55,000.00        $55,000.00 Reject
CHARLOTTE CHISHOLM AS INDIVIDUAL      29498       C520      11/27/2019     $152,894.55       $152,894.55 Accept
CLAIMANT
CHRISTEENA HARRIS AS INDIVIDUAL       25164       C523      11/27/2019      $24,148.12        $24,148.12 Accept
CLAIMANT
CITY OF CROWLEY                       24647       C7        11/26/2019      $27,958.12        $27,958.12 Reject
CITY OF GAINSSVILLE                   25285       C9        11/9/2019       $20,216.15        $20,216.15 Reject
CITY OF GRANBURY                      7630        S20675    11/13/2019      $13,760.46        $13,760.46 Accept              Claimant did not enter an amount as ballot amount. Tabulated
                                                                                                                             at scheduled amount.
CITY OF ROCKWALL                      6168        S18938    11/21/2019      $13,929.91         $6,326.18 Accept              Claimant wrote in $6,326.48 as ballot amount, Scheduled
                                                                                                                             amount is $13,929.91. Tabulated at lesser amount.
COLONIAL OAKS GUEST CARE CENTER, LLC26849         C1026     11/27/2019      $95,952.98        $95,952.98 Reject
DARRYL MOBLEY (PERSONAL REP OF THE 26749          C16       11/15/2019      $75,000.00             $1.00 Reject              Claim is contingent, unliquidated or disputed, tabulated at $1.
ESTATE OF ANN MOBLEY)
DAWN MEEKS AS INDIVIDUAL CLAIMANT 28610           C506      11/27/2019      $97,748.83        $97,748.83 Accept
DEBBIE J. STAPLETON                   28600       C8        11/21/2019      $63,846.23        $63,846.23 Accept
DEPARIS STOKES AS INDIVIDUAL CLAIMANT
                                    29513         C536      11/27/2019      $35,571.69        $35,571.69 Accept
DIAGNOSTEX CONSULTANTS, PLLC          25478       C8        11/12/2019      $21,168.76        $21,168.76 Accept              Claimant wrote in $21,254.84 as ballot amount. Tabulated at
                                                                                                                             claimed amount.
DIRECT SUPPLY, INC.                   30209       C9        11/18/2019   $1,635,084.40     $1,635,084.40 Accept
DR. DONALD WAYNE HOPKINS              25370       C601      11/12/2019      $18,500.00        $18,500.00 Accept




Monday, December 2, 2019                                                                                                                                                        Page 2 of 6


OMNI MANAGEMENT GROUP                                                    Visit us on the Web at www.omnimgt.com                                                      PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                            E-Mail: claimsmanager@omnimgt.com                                                            FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                 Case 18-33967-bjh11 Doc 2301 Filed 12/02/19                       Entered 12/02/19 15:58:37                   Page 8 of 23
Debtor: Senior Care Centers, LLC, et. al.
Case No. 18-33967
Claims Ballot Detail Results
Class 5 - General Unsecured Claims

                                                             Date        Printed Ballot     Tabulated               Opt Out
Creditor                               Ballot #   Clm Sch   Received        Amount         Vote Amount     Vote     Election   Comment
ELIZABETH SHIRLEY,JAMES             26750         C19       11/15/2019     $250,000.00             $1.00 Reject                Claim is contingent, unliquidated or disputed, tabulated at $1.
SHIRLEY,HESTER SHIRLEY(PERSONAL REP
ENRIQUE OLMOS (PERSONAL REP OF THE    26753       C15       11/15/2019     $300,000.00             $1.00 Reject                Claim is contingent, unliquidated or disputed, tabulated at $1.
ESTATE OF MARIA TOBIAS)
EVA CAMPBELL, INDIV. AND ON BEHALF OF25481        C11       11/25/2019     $104,287.67             $1.00 Reject                Claim is contingent, unliquidated or disputed, tabulated at $1.
LILLIAN PATTON (DEC.)
GAMBLE GUEST CARE GROUP, LLC          26784       C35       11/27/2019      $13,793.34        $13,793.34 Reject
GERALD SUTTON AS INDIVIDUAL CLAIMANT
                                   29516          C537      11/27/2019      $10,114.55        $10,114.55 Accept
GLENDA GUERRERO AS INDIVIDUAL         29502       C522      11/27/2019      $74,779.55        $74,779.55 Accept
CLAIMANT
GLENDA WOFFORD, SOCRATES ALVARADO26754            C20       11/15/2019     $300,000.00             $1.00 Reject                Claim is contingent, unliquidated or disputed, tabulated at $1.
GLS HOSPICE PROPERTIES, LLC           26657       C1        11/27/2019     $195,391.89       $195,391.89 Reject
GLS PROPERTIES LLC                    5254        S17671    11/27/2019      $75,296.19        $75,296.19 Reject
GUIDEIT, LLC                          30804       C1127     11/26/2019     $216,730.54       $216,730.54 Accept
HARRY M. BOON                         28787       C727      11/26/2019            $0.00             $0.00 Invalid              Vote not indicated
HITACHI CAPITAL AMERICA CORP. DBA     24623       C263      11/25/2019     $881,013.54       $881,013.54 Accept
CUBEX FINANCIAL SERVICES
IZETTA ROMAR (PERSONAL REP OF THE     26756       C12       11/15/2019     $250,000.00             $1.00 Reject                Claim is contingent, unliquidated or disputed, tabulated at $1.
ESTATE OF LORINE NACOSTE)
J. WRIGHT & ASSOCIATES, INC           30059       C16       11/26/2019      $23,097.52        $23,097.52 Accept
JAMES BENNETT, LETTIE GLASS           26758       C13       11/15/2019      $75,000.00        $75,000.00 Reject
JANE MENDOZA (PERSONAL REP OF THE     26759       C18       11/15/2019     $300,000.00             $1.00 Reject                Claim is contingent, unliquidated or disputed, tabulated at $1.
ESTATE OF DANIEL MENODOZA)
JAYANDRA STARNER AS INDIVIDUAL        29515       C534      11/27/2019      $38,040.26        $38,040.26 Accept
CLAIMANT
JENNIFER CAZARES AS INDIVIDUAL        29489       C518      11/27/2019      $37,114.55        $37,114.55 Accept
CLAIMANT
JILL CASTILLO AS INDIVIDUAL CLAIMANT 25148        C517      11/27/2019      $40,508.83        $40,508.83 Accept
JOSEPH WARD AS INDIVIDUAL CLAIMANT 25129          C508      11/27/2019     $100,074.55       $100,074.55 Accept



Monday, December 2, 2019                                                                                                                                                          Page 3 of 6


OMNI MANAGEMENT GROUP                                                    Visit us on the Web at www.omnimgt.com                                                        PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                            E-Mail: claimsmanager@omnimgt.com                                                              FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                 Case 18-33967-bjh11 Doc 2301 Filed 12/02/19                       Entered 12/02/19 15:58:37                   Page 9 of 23
Debtor: Senior Care Centers, LLC, et. al.
Case No. 18-33967
Claims Ballot Detail Results
Class 5 - General Unsecured Claims

                                                             Date        Printed Ballot     Tabulated               Opt Out
Creditor                               Ballot #   Clm Sch   Received        Amount         Vote Amount     Vote     Election   Comment
JUAN A. AREVALO AS INDIVIDUAL         25145       C514      11/27/2019      $11,985.26        $11,985.26 Accept
CLAIMANT
LILLIE B. THOMPSON INDIV AND ON BEHALF
                                     25603        C11       11/25/2019     $111,765.38             $1.00 Reject                Claim is contingent, unliquidated or disputed, tabulated at $1.
OF OCEAL WEAVER (DEC)
LOUISIANA DEPARTMENT OF HEALTH        27917       C1198     11/27/2019   $1,460,354.90     $1,460,354.90 Reject
MARY R. RANDALL                       28679       C629      11/18/2019      $28,646.31        $28,646.31 Accept
MEDLINE INDUSTRIES, INC.              29936       C13       11/27/2019   $1,282,065.53     $1,282,065.53 Accept
MICHAEL BRANDLEY                      25013       C16       11/27/2019   $4,540,539.97             $1.00 Reject                Claimant wrote in $4,553,389.97 as ballot amount. Claim is
                                                                                                                               contingent, unliquidated or disputed, tabulated at $1.
MOBILE DYNAMIC DENTAL SERVICES        25479       C11       11/22/2019      $54,109.88         $8,644.50 Reject                Claimant wrote in $8,644.50 as ballott amount, Ballot amount
                                                                                                                               is $54,109.88. Tabulated at lesser amount. Identical ballot
                                                                                                                               received. No change in vote
MONTE FILLER (PERSONAL REP OF THE     26757       C15       11/15/2019     $350,000.00             $1.00 Reject                Claim is contingent, unliquidated or disputed, tabulated at $1.
ESTATE OF RICHARD FILLER)
NORMA ZARCENO AS INDIVIDUAL           25141       C510      11/27/2019      $65,091.68        $65,091.68 Accept
CLAIMANT
NORMAN R. LEOPOLD/PENELOPE J. LEOPOLD
                                    29259         C284      10/30/2019            $0.00            $0.00 Accept                Claimant wrote in $100,000.00 as ballot amount. Tabulated at
                                                                                                                               filed claim amount.
OMNICARE, INC.                        31577                 11/29/2019   $9,196,324.59     $9,016,269.27 Accept                Claimant wrote in $9,016,269.27 as ballot amount, Scheduled
                                                                                                                               amount is $9,196,324.59. Tabulated at lesser amount.
                                                                                                                               Identical ballot received. No Change in vote
PILGRIM MANOR GUEST CARE CENTER, LLC26852         C1028     11/27/2019     $115,071.60              $0.00 Invalid              Ballot not signed
POTA JV, LLC                          25689       C741      11/27/2019     $110,931.71       $102,024.04 Accept                Claimant wrote in $102,024.04 as ballot amount. Ballot is
                                                                                                                               $110,931.71. Tabulated at lesser amount.
PRINCETON EXCESS AND SURPLUS LINES 24684          C313      11/8/2019       $73,125.27        $73,125.27 Accept                Received identical ballot, no change in vote
INSURANCE CO.
PRINCIPAL LIFE INSURANCE COMPANY      30217       C27       11/12/2019     $113,539.12       $113,539.12 Accept
PRINCIPIUM RECRUITING, LLC            26485       C920      11/27/2019      $26,362.88        $26,362.88 Accept
PROTEX RESTAURANT SERVICES, IN        25773       C8        11/21/2019      $15,482.02        $15,482.02 Accept
PROTEX RESTAURANT SERVICES, IN        29988       C10       11/21/2019      $15,482.02              $0.00 Invalid              Duplicate conflicting ballot
PROTEX RESTAURANT SERVICES, IN        25769       C10       11/21/2019      $15,482.02              $0.00 Invalid              Duplicate conflicting ballot

Monday, December 2, 2019                                                                                                                                                          Page 4 of 6


OMNI MANAGEMENT GROUP                                                    Visit us on the Web at www.omnimgt.com                                                        PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                            E-Mail: claimsmanager@omnimgt.com                                                              FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                 Case 18-33967-bjh11 Doc 2301 Filed 12/02/19                      Entered 12/02/19 15:58:37                   Page 10 of 23
Debtor: Senior Care Centers, LLC, et. al.
Case No. 18-33967
Claims Ballot Detail Results
Class 5 - General Unsecured Claims

                                                             Date        Printed Ballot     Tabulated               Opt Out
Creditor                               Ballot #   Clm Sch   Received        Amount         Vote Amount     Vote     Election   Comment
PROTEX RESTAURANT SERVICES, LLC        24271      C59       11/21/2019      $15,482.02              $0.00 Invalid              Duplicate conflicting ballot
RANGERS BASEBALL LLC                   27457      C1139     11/21/2019     $110,000.00       $110,000.00 Accept
RELIABLE NURSING SERVICES INC          26688      C13       11/26/2019     $107,032.97              $0.00 Invalid              Duplicate conflicting ballot Claimant wrote in $66,695.86 as
                                                                                                                               ballot amount. Ballot amount is $107,032.97. Tabulated at
                                                                                                                               lesser amount.
RELIABLE NURSING SERVICES INC          26689      C14       11/26/2019     $107,032.97              $0.00 Invalid              Ballot not signed; Vote not indicated; Duplicate conflicting
                                                                                                                               ballot
RELIABLE NURSING SERVICES INC          7028       S19958    11/26/2019     $107,032.97              $0.00 Invalid              Duplicate conflicting ballot Claimant wrote in $66,695.86 as
                                                                                                                               ballot amount. Ballot amount is $107,032.97. Tabulated at
                                                                                                                               lesser amount.
RELIABLE NURSING SERVICES INC.         29445      C465      11/26/2019      $66,695.86        $66,695.86 Accept
RICHTER & ASSOCIATES                   5644       S18069    11/27/2019     $358,798.10       $346,556.63 Accept                Claimant wrote in $346,556.63 as ballot amount. Scheduled
                                                                                                                               amount is $358,798.10. Tabulated at lesser amount.
ROBERT NEALY                           26760      C13       11/15/2019     $400,000.00             $1.00 Reject                Claim is contingent, unliquidated or disputed, tabulated at $1.
ROSA FUDGE                             26761      C24       11/15/2019     $450,000.00             $1.00 Reject                Claim is contingent, unliquidated or disputed, tabulated at $1.
SABINA VUOLA                           28658      C617      11/4/2019       $26,257.00        $26,257.00 Reject
SERENA REYES AS INDIVIDUAL CLAIMANT 25168         C532      11/27/2019      $55,474.55        $55,474.55 Accept
SHREVEPORT MANOR GUEST CARE CENTER,
                                  26854           C1029     11/27/2019     $105,755.27       $105,755.27 Reject
LLC
SIGNORA SIMMONS                        29909      C747      11/4/2019       $10,000.00        $10,000.00 Accept
STEPHANIE ALONZO AS INDIVIDUAL         25136      C512      11/27/2019      $51,797.40        $51,797.40 Accept
CLAIMANT
STEPHANIE MARTINEZ AS INDIVIDUAL       29506      C526      11/27/2019      $64,667.40        $64,667.40 Accept
CLAIMANT
STEPHEN K YOUNG                        24046      S25425    11/19/2019      $40,371.00        $40,371.00 Accept
TANAIRI OCHOA AS INDIVIDUAL CLAIMANT29504         C528      11/27/2019      $21,390.26        $21,390.26 Accept
TANYA STEVENS, AS NEXT FRIEND OF       31483      C31       11/15/2019     $250,000.00             $1.00 Reject                Claim is contingent, unliquidated or disputed, tabulated at $1.
ROYMARIE VANCLEAVE
TANYA STEVENS, AS NEXT FRIEND OF       28385      C31       11/15/2019     $250,000.00              $0.00 Invalid              Duplicate conflicting ballot
ROYMARIE VANCLEAVE



Monday, December 2, 2019                                                                                                                                                          Page 5 of 6


OMNI MANAGEMENT GROUP                                                    Visit us on the Web at www.omnimgt.com                                                        PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                            E-Mail: claimsmanager@omnimgt.com                                                              FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                 Case 18-33967-bjh11 Doc 2301 Filed 12/02/19                      Entered 12/02/19 15:58:37            Page 11 of 23
Debtor: Senior Care Centers, LLC, et. al.
Case No. 18-33967
Claims Ballot Detail Results
Class 5 - General Unsecured Claims

                                                             Date        Printed Ballot     Tabulated             Opt Out
Creditor                               Ballot #   Clm Sch   Received        Amount         Vote Amount    Vote    Election   Comment
TEAM TSI CORPORATION                   24749      C352      11/19/2019      $99,750.00        $99,750.00 Reject
TERI BONAR                             28920      C31       11/21/2019      $56,720.38        $56,720.38 Accept
TEXAS VITAL CARE EMS                   25047      C456      11/12/2019      $11,962.72        $11,926.72 Accept
TGW SUPERIORCARE MTS LLC               24704      C335      11/26/2019      $37,707.26        $37,707.26 Accept
THE BRADFORD GUEST CARE, LLC           26851      C1025     11/27/2019     $129,976.06       $129,976.06 Reject
THE GUEST CARE AT SPRING LAKE, LLC     26857      C1030     11/27/2019     $147,305.58       $147,305.58 Reject
THE GUEST HOUSE, LLC                   26853      C1027     11/27/2019     $112,672.07       $112,672.07 Reject
TUNIESHA THOMAS AS INDIVIDUAL          29520      C541      11/27/2019      $31,785.26        $31,785.26 Accept
CLAIMANT
WEST MONROE GUEST HOUSE, INC.          10876      S24401    11/26/2019      $56,487.91        $33,988.45 Accept




Monday, December 2, 2019                                                                                                                                        Page 6 of 6


OMNI MANAGEMENT GROUP                                                    Visit us on the Web at www.omnimgt.com                                        PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                            E-Mail: claimsmanager@omnimgt.com                                              FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
Case 18-33967-bjh11 Doc 2301 Filed 12/02/19   Entered 12/02/19 15:58:37   Page 12 of 23




                             Exhibit B
                                 Case 18-33967-bjh11 Doc 2301 Filed 12/02/19                          Entered 12/02/19 15:58:37                Page 13 of 23
Debtor: Senior Care Centers, LLC, et. al.
Case No. 18-33967
Claims Ballot Detail Results
Class 6 - Convenience Claims

Class Summary              Voting Outcome:       Accepted

                                         Total Received                  Total Valid              Accepted                 Rejected                 Invalid
                            # Votes:               240                          206                    188                       18                     34
                             Vote %:                                                                 91.26%                   8.74%
                                 Amt:                                $606,670.00                 $538,976.04              $67,693.96
                             Amt %:                                                                  88.84%                  11.16%




                                                              Date            Printed Ballot       Tabulated              Conv Class Opt Out
Creditor                                  Ballot # Clm Sch   Received            Amount           Vote Amount    Vote      Election  Election Comment
5 LS CALIBRATION SERVICES LLC            8032      S21133    11/4/2019                 $351.82          $351.82 Accept
AADVANTAGE LAUNDRY SYSTEMS INC           9449     S22751     11/26/2019            $2,455.12          $2,455.12 Accept
ABC HOME AND COMMERCIAL SERVICE          9583     S22908     11/18/2019            $1,056.52          $1,056.52 Accept
ACCESS INFORMATION MANAGEMENT OF         29236    C2         11/4/2019             $6,575.24          $6,575.24 Accept
GEORGIA, LLC
ACCESS INFORMATION PROTECTED             10245    S23658     11/4/2019             $3,408.28          $3,408.28 Accept
ADRIANA LEMOS                            28644    C602       11/7/2019                 $652.00          $652.00 Accept
ADVANCED IMAGING SERVICES, INC           8772     S21966     11/29/2019            $7,786.00          $7,786.00 Accept
ADVANTAGE WOUND CARE                     6916     S19829     11/12/2019            $1,134.03          $1,134.03 Accept
ALAN & BRIDGET DRUM                      26998    C1056      11/29/2019                $705.48          $705.48 Accept
ALBINO GORZA JR.                         28859    C823       11/12/2019                $240.00            $0.00 Invalid                      Vote not indicated
ALEXANDER A. RAMOS AS INDIVIDUAL         25167    C530       11/27/2019            $9,510.26          $9,510.26 Accept
CLAIMANT
ALINE MAY                                28441    C161       11/12/2019                  $1.00            $1.00 Accept                       Claim is contingent, unliquidated or disputed,
                                                                                                                                             tabulated at $1.
ALLEN BISHOFF                            28508    C368       11/1/2019             $2,880.00          $2,880.00 Accept
ALLEN MINI STORAGE                       9820     S23188     10/29/2019            $1,360.00          $1,360.00 Accept
AMY FRYAR                                29468    C498       11/18/2019            $1,530.00          $1,530.00 Accept
ANDREW L. WHALEY MD PA                   29655    C611       11/22/2019          $13,380.00          $10,000.00 Accept


Monday, December 2, 2019                                                                                                                                                         Page 1 of 11


OMNI MANAGEMENT GROUP                                                       Visit us on the Web at www.omnimgt.com                                                      PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                               E-Mail: claimsmanager@omnimgt.com                                                            FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                 Case 18-33967-bjh11 Doc 2301 Filed 12/02/19                     Entered 12/02/19 15:58:37                Page 14 of 23
Debtor: Senior Care Centers, LLC, et. al.
Case No. 18-33967
Claims Ballot Detail Results
Class 6 - Convenience Claims

                                                              Date       Printed Ballot      Tabulated               Conv Class Opt Out
Creditor                                  Ballot # Clm Sch Received         Amount          Vote Amount     Vote      Election  Election Comment
ANDY CHAN                                27256     C1096   11/26/2019         $1,848.00          $1,848.00 Accept
ANELL C. WHEELER                         25317    C10       11/4/2019         $2,706.70          $2,706.70 Accept
ANITA JOYCE MERRIFIELD                   29820    C709      11/6/2019           $359.02           $359.02 Accept
ANN BRAUN                                25411    C10       11/1/2019         $1,011.84          $1,011.84 Accept
APRIA HEALTHCARE LLC                     29816    C10      11/14/2019         $2,526.87          $2,526.87 Accept
APRIL WHEELER                            6957     S19873   11/28/2019        $27,079.78        $10,000.00 Accept
ASHLEY PETERS                            28409    C54      11/12/2019         $1,126.02          $1,126.02 Accept
A-TEX RESTAURANT SUPPLY, INC.            8043     S21146   11/27/2019         $1,830.72          $1,830.72 Accept
AURA ANDRADE AS REPRESENTATIVE OF        26976    C1055    11/29/2019           $586.61           $313.41 Accept                        Claimant wrote $313.41 as ballot amount. Ballot
THE EST. OF AIDA SWINNING                                                                                                               amount is $586.61. Tabulated as lesser amount.
B & T RENTS                              25084    C7        11/4/2019           $454.65           $454.65 Accept
BAILEY SCRUGGS                           26858    C39      11/23/2019         $1,066.00          $1,066.00 Accept
BAKER LAUNDERAMA INC.                    25366    C7       11/27/2019           $763.11              $0.00 Invalid                      Vote not indicated
BALLOON IDEAS                            11156    S24724   10/28/2019            $48.71            $48.71 Accept
BELINDA RUBALCABA                        9230     S22495   11/18/2019         $1,350.00          $1,350.00 Accept
BILLY SMITH                              23903    S18568    11/8/2019            $26.55            $26.55 Accept
B-INSPIRED HOTELS, LTD.                  24295    C78      11/16/2019         $5,660.67              $0.00 Invalid                      Vote not indicated
BLANCA MCDANIEL                          29907    C9       11/15/2019            $75.00            $75.00 Accept
BLAST MASTERS, INC                       25604    C6        11/8/2019           $504.00           $504.00 Accept
C&H MECHANICAL                           11538    S25166    11/1/2019         $9,372.73          $9,372.73 Accept
CARDIOLOGY ASSOCIATES OF WEST TEXAS 25896         C805      11/4/2019         $1,331.17          $1,331.17 Reject
CARE SPECIALTIES, INCORPORATION          24346    C122     11/12/2019         $9,616.77          $9,616.77 Reject
CARIANT HEALTH PARTNERS                  25348    C31      10/29/2019         $7,519.68          $7,519.68 Accept
CARL JOHNSON                             30264    C910     11/18/2019         $6,217.05          $6,217.05 Accept
CARL OWENS TRUCK & RV CENTER             25396    C608      11/4/2019         $6,083.14          $6,083.14 Accept
CAROLYN WILLIS                           28677    C10       11/7/2019         $1,713.02          $1,713.02 Accept



Monday, December 2, 2019                                                                                                                                                  Page 2 of 11


OMNI MANAGEMENT GROUP                                                   Visit us on the Web at www.omnimgt.com                                                   PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                           E-Mail: claimsmanager@omnimgt.com                                                         FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                 Case 18-33967-bjh11 Doc 2301 Filed 12/02/19                       Entered 12/02/19 15:58:37                Page 15 of 23
Debtor: Senior Care Centers, LLC, et. al.
Case No. 18-33967
Claims Ballot Detail Results
Class 6 - Convenience Claims

                                                              Date         Printed Ballot      Tabulated               Conv Class Opt Out
Creditor                                  Ballot # Clm Sch   Received         Amount          Vote Amount     Vote      Election  Election Comment
CATHERINE TAGGART                        28753     C12       11/4/2019            $780.60           $780.60 Accept
CHARLIE BRAGG                            10030    S23423     11/4/2019            $150.00           $150.00 Accept
CHARLOTTE HENSON                         8542     S21715     11/4/2019             $60.00            $60.00 Accept
CHEROKEEAN HERALD KTLU LLC               24980    C415       11/27/2019         $1,057.00          $1,057.00 Accept
CHRISTIE RUPLE                           29913    C12        11/15/2019         $5,111.28              $0.00 Invalid                      Duplicate conflicting ballot
CHRISTIE RUPLE                           25703    C12        11/15/2019         $5,111.28          $5,000.00 Accept                       Claimant wrote in $5,000.00 as ballot amount,
                                                                                                                                          Claim amount is $5,111.28. Tabulated at lesser
                                                                                                                                          amount.
CHRISTY SWANN                            7645     S20690     11/25/2019         $1,427.65          $1,427.65 Accept
CINDY LOUNSBERRY                         8450     S21613     11/22/2019         $3,654.00          $3,654.00 Accept
CITY OF HEWITT TEXAS                     24560    C4         11/27/2019         $8,780.52          $8,780.52 Reject
COPPERAS COVE LEADER PRESS               9956     S23334     10/28/2019         $1,320.00          $1,320.00 Accept
COVE PLUMBING INC.                       29914    C7         10/29/2019           $310.13              $0.00 Invalid                      Vote not indicated; Duplicate conflicting ballot
COVE PLUMBING INC.                       25704    C7         10/29/2019           $310.13           $310.13 Accept
CRITICAL HEALTH CONNECTION, LLC          25504    C4         11/26/2019        $69,594.78         $10,000.00 Accept
CUSTOM ON HOLD MESSAGES                  25940    C814       11/4/2019          $1,317.00          $1,163.35 Accept                       Claimant wrote in $1,163.35 as ballot amount,
                                                                                                                                          Claim amount is $1,317.00. Tabulated at lesser
                                                                                                                                          amount.
CYXTERA COMMUNICATIONS LLC               5975     S18689     11/27/2019         $7,029.75          $7,029.75 Accept
DAN MIDYETT                              28689    C639       11/4/2019          $2,025.00          $2,025.00 Accept
DANIEL RICHARD PIAZZA                    25661    C14        11/25/2019           $200.00              $0.00 Invalid                      Duplicate conflicting ballot
DANIEL RICHARD PIAZZA                    24549    C4         11/12/2019           $200.00           $200.00 Accept
DANIEL RICHARD PIAZZA                    29207    C4         11/25/2019           $200.00              $0.00 Invalid                      Duplicate conflicting ballot
DAVID HARPER                             7091     S20032     11/12/2019         $1,808.69          $1,808.69 Accept
DEBORAH CUNEO                            28909    C924       11/16/2019         $2,473.94          $2,473.94 Accept
DEBRA A. CERVERA                         28939    C17        11/29/2019         $3,204.00          $3,204.00 Accept
DEBRA CALHOUN                            8005     S21101     11/25/2019         $1,373.82          $1,373.82 Accept
DENISE DUGAN                             28790    C10        11/25/2019         $3,510.00          $3,510.00 Accept

Monday, December 2, 2019                                                                                                                                                      Page 3 of 11


OMNI MANAGEMENT GROUP                                                     Visit us on the Web at www.omnimgt.com                                                     PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                             E-Mail: claimsmanager@omnimgt.com                                                           FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                 Case 18-33967-bjh11 Doc 2301 Filed 12/02/19                       Entered 12/02/19 15:58:37                  Page 16 of 23
Debtor: Senior Care Centers, LLC, et. al.
Case No. 18-33967
Claims Ballot Detail Results
Class 6 - Convenience Claims

                                                              Date         Printed Ballot      Tabulated            Conv Class Opt Out
Creditor                                  Ballot # Clm Sch   Received         Amount          Vote Amount     Vote   Election  Election Comment
DIVERSIFIED FIRE PROTECTION              11213     S24786    11/6/2019          $3,833.03          $3,833.03 Reject                     Claimant wrote in $14,588.10 as ballot amount.
                                                                                                                                        Tabulated at scheduled amount.
DON DYE                                  11462    S25082     11/29/2019           $450.00           $450.00 Accept
DONNA RICHARD                            9742     S23105     11/12/2019         $2,660.95          $2,660.95 Accept
DORIS D. BANG                            28732    C677       11/12/2019         $1,641.75          $1,641.75 Accept
DR. CLIFTON SALMON                       10844    S24362     11/7/2019          $1,000.00          $1,000.00 Accept
DR. DAVID COLVIN , MD, LLC               10748    S24247     11/4/2019          $3,992.00          $3,992.00 Accept
DR. PETE PING- CHUNG CHANG               25248    C8         11/4/2019          $2,000.00          $2,000.00 Accept
ED GRANING                               29213    C226       11/4/2019             $65.00              $0.00 Invalid                       Vote not indicated
EILEEN WILSON                            29814    C704       11/9/2019          $1,132.95          $1,132.95 Accept
ELIZABETH RYAN TAYLOR                    30425    C981       11/25/2019           $194.00              $0.00 Invalid                       Duplicate conflicting ballot Amount was aggregated
                                                                                                                                           on Ballot 30427
ELIZABETH RYAN TAYLOR                    30427    C983       11/25/2019         $9,287.20          $9,481.20 Accept
EMIL F. JETTMAR                          28419    C102       11/19/2019           $173.00           $173.00 Accept
ESTATE OF ALICE GAY SHOFNER- DANNA       25953    C827       11/27/2019         $3,269.70          $3,269.70 Reject
GAY PRATOR, EXECUTOR
ESTATE OF ALVIN G. BRIDGES JR.           28875    C850       11/21/2019         $3,712.00          $3,712.00 Accept
ESTATE OF BATT LEWIS                     28850    C810       11/21/2019            $18.00            $18.00 Reject                         Claimant wrote in $157.00 as ballot amount.
                                                                                                                                           Tabulated at filed claim amount.
ESTATE OF EDWARD STEADLEY                24538    C212       11/1/2019          $5,400.00          $5,400.00 Accept
ESTATE OF NORMA JEAN HOWERTON            28458    C222       11/7/2019          $1,593.90          $1,593.90 Reject
HAMANN
ESTATE OF TIMOTHY M. VOGEL               30395    C963       11/5/2019          $7,760.00          $7,760.00 Accept
EVELYN PLUMMER                           8334     S21481     11/21/2019         $1,525.23          $1,525.23 Accept
FELIX H MAESE C/O MANUELA BARR           6041     S18761     11/4/2019             $19.22              $0.00 Invalid                       Ballot not signed; Vote not indicated
FIKES CHEMICAL OF EL PASO, LLC           27442    C18        11/4/2019            $448.00           $448.00 Accept
FIVE STAR AMBULANCE SERVICE              9254     S22520     11/23/2019        $11,669.65        $10,000.00 Accept                         Claimant wrote in $27,862.25 as ballot amount.
                                                                                                                                           Tabulated at scheduled amount.



Monday, December 2, 2019                                                                                                                                                       Page 4 of 11


OMNI MANAGEMENT GROUP                                                     Visit us on the Web at www.omnimgt.com                                                      PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                             E-Mail: claimsmanager@omnimgt.com                                                            FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                 Case 18-33967-bjh11 Doc 2301 Filed 12/02/19                       Entered 12/02/19 15:58:37                Page 17 of 23
Debtor: Senior Care Centers, LLC, et. al.
Case No. 18-33967
Claims Ballot Detail Results
Class 6 - Convenience Claims

                                                              Date         Printed Ballot      Tabulated               Conv Class Opt Out
Creditor                                  Ballot # Clm Sch   Received         Amount          Vote Amount     Vote      Election  Election Comment
FOUR STAR FABRICATORS & SERVICE          24507     C188      11/1/2019          $4,003.05          $4,003.05 Accept
GAMVEST LIMITED PARTNERSHIP              26794    C38        11/27/2019         $4,129.78          $4,129.78 Reject
GARY JOHN GILBERT,JR.                    28433    C142       11/1/2019          $1,691.13          $1,691.13 Accept
GEORGE SIMPSON                           28525    C393       11/4/2019          $1,350.00          $1,350.00 Accept
GERIATRIC CONSULTANTS OF CENTR           7643     S20688     10/12/2019         $1,500.00          $1,500.00 Accept
GREASE BUSTERS INC                       29689    C7         11/8/2019            $346.40              $0.00 Invalid                      Ballot amount aggregated on Ballot ID 25628
GREASE BUSTERS INC                       25628    C14        11/8/2019          $1,629.17          $1,975.57 Accept                       Ballot amount has been aggregated
GREASE BUSTERS INC                       25480    C7         11/8/2019            $346.40              $0.00 Invalid                      Duplicate conflicting ballot
GREEN PRECISION LANDSCAPE                29444    C464       11/29/2019         $6,178.60          $6,178.60 Accept
MANAGEMENT LLC
GWENDOLYN GLENN                          28596    C483       11/5/2019          $4,000.00          $4,000.00 Accept
HANNAH LORAINE MCDONALD                  28651    C607       11/15/2019         $2,800.00          $2,800.00 Accept
HAROLD DURST PLUMBING, INC.              11544    S25172     10/30/2019         $8,595.00          $8,595.00 Accept
HEART PLACE                              29263    C294       11/4/2019          $1,185.54          $1,185.54 Accept
HILTON GARDEN INN TEMPLE                 5692     S18361     11/16/2019         $1,548.00              $0.00 Invalid                      Vote not indicated; Duplicate conflicting ballot
HOTEL RESOURCES GROUP, LLC               29254    C276       11/7/2019            $565.00           $565.00 Accept
HUELENE ALEXANDER                        28894    C17        11/12/2019         $1,700.00          $1,700.00 Accept
INTEGRATED MEDICAL SYSTEMS , I           6013     S18733     11/16/2019         $7,683.28          $3,841.64 Accept
IRELANDA SMALL                           29478    C507       11/1/2019            $180.00           $180.00 Accept
IRENE ALDRICH                            28711    C658       11/12/2019         $1,325.00          $1,325.00 Accept
J & T ELECTRICAL CONTRACTORS I           7070     S20007     11/15/2019           $299.33              $0.00 Invalid                      Vote not indicated
JACK SNIDER                              9616     S22944     11/29/2019         $4,681.00          $4,681.00 Reject
JAMIE CULPEPPER                          28935    C16        11/25/2019         $6,920.13          $6,920.13 Accept
JAY L. BREES POA FOR HILDUR SATRE-       28654    C614       11/4/2019          $6,707.73          $6,707.73 Reject
BREES
JEAN R. SHAW                             27531    C1150      11/19/2019           $343.51           $343.51 Accept
JENNIFER DINGER                          25768    C7         11/25/2019           $622.79           $622.79 Accept


Monday, December 2, 2019                                                                                                                                                      Page 5 of 11


OMNI MANAGEMENT GROUP                                                     Visit us on the Web at www.omnimgt.com                                                     PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                             E-Mail: claimsmanager@omnimgt.com                                                           FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                 Case 18-33967-bjh11 Doc 2301 Filed 12/02/19                     Entered 12/02/19 15:58:37                Page 18 of 23
Debtor: Senior Care Centers, LLC, et. al.
Case No. 18-33967
Claims Ballot Detail Results
Class 6 - Convenience Claims

                                                              Date       Printed Ballot      Tabulated               Conv Class Opt Out
Creditor                                  Ballot # Clm Sch Received         Amount          Vote Amount     Vote      Election  Election Comment
JENNY POSTERT                            29511     C533    11/19/2019         $1,231.36          $1,231.36 Accept
JOSEPHINE MUNOZ                          27815    C27      11/29/2019         $1,619.35          $1,619.35 Accept
JOYCE DVOREN                             28529    C395      11/4/2019           $377.96           $377.96 Accept
JUDITH WALKER                            6835     S19736   11/19/2019           $323.41           $323.41 Accept
JUDY HILTON                              28797    C738      11/4/2019         $3,897.92          $3,897.92 Accept
JUSTIN T. BROWN                          28792    C733      11/4/2019           $270.00           $270.00 Accept
KAREN S. COSTNER DAUGHTER OF             29412    C6        11/5/2019         $2,150.00          $2,150.00 Accept
DARLENE VIRGINIA HOWERTON
KATHY BLACK                              11055    S24610    11/7/2019         $1,207.66          $1,207.66 Accept
KEJ INVESTMENTS, LLC                     26786    C36      11/27/2019         $4,129.78          $4,129.78 Reject
KENDALL BRIDWELL BOWIE                   28537    C1        11/8/2019         $2,345.30          $2,345.30 Accept
KENT E ROGERS MD PA                      29693    C4        11/8/2019         $9,000.00          $9,000.00 Accept
KENT E ROGERS MD PA                      25494    C4       11/16/2019         $9,000.00          $9,000.00 Accept
KHADIJA SHEIKH                           28934    C34      11/22/2019        $31,561.97        $10,000.00 Accept                        Claimant wrote in $57,088.23 as ballot amount.
                                                                                                                                        Tabulated at filed claim amount.
KING CONSULTANTS, INC.                   29821    C711      11/8/2019         $1,850.00          $1,850.00 Accept
LA LAWN AND SOD                          25056    C466      11/7/2019         $8,776.25          $8,776.25 Accept
LAMAR COMPANIES                          7738     S20802   11/25/2019         $1,200.00             $0.00 Accept                        Claimant wrote in $0.00 as ballot amount,
                                                                                                                                        Scheduled amount is $1,200.00. Tabulated at lesser
                                                                                                                                        amount.
LAQUINTA INNS & SUITES- BEAUMO           5698     S18367   11/25/2019           $465.80           $465.80 Reject
LEGINA SCHOOLER                          23735    S18150   11/12/2019           $104.50           $104.50 Accept
LEON WALLS JR                            28793    C734      11/7/2019           $260.00           $260.00 Accept
LINDA BARNETT SUTTON                     27163    C1070    11/12/2019         $4,000.00          $4,000.00 Accept
LINDA BERGNER                            25433    C626      11/5/2019         $4,000.00          $4,000.00 Reject
LINDA BUTLER & ASSOCIATES                26568    C13       11/8/2019         $1,400.00              $0.00 Invalid                      Amount was aggregated on Ballot ID 26577
LINDA BUTLER RHIT & ASSOCIATES           26569    C15       11/8/2019           $400.00              $0.00 Invalid                      Amount was aggregated on Ballot ID 26577
LINDA BUTLER, RHIT & ASSOCIATES          26574    C14       11/8/2019         $4,000.00              $0.00 Invalid                      Duplicate conflicting ballot

Monday, December 2, 2019                                                                                                                                                   Page 6 of 11


OMNI MANAGEMENT GROUP                                                   Visit us on the Web at www.omnimgt.com                                                     PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                           E-Mail: claimsmanager@omnimgt.com                                                           FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                 Case 18-33967-bjh11 Doc 2301 Filed 12/02/19                       Entered 12/02/19 15:58:37               Page 19 of 23
Debtor: Senior Care Centers, LLC, et. al.
Case No. 18-33967
Claims Ballot Detail Results
Class 6 - Convenience Claims

                                                              Date         Printed Ballot      Tabulated            Conv Class Opt Out
Creditor                                  Ballot # Clm Sch   Received         Amount          Vote Amount     Vote   Election  Election Comment
LINDA BUTLER, RHIT & ASSOCIATES          26577     C18       11/8/2019          $4,000.00          $5,800.00 Accept                     Amount was aggregated.
LINDA STEWART EXECUTOR FOR ESTATE OF 28660        C618       11/7/2019          $6,690.60          $6,690.60 Accept
CLINTON SMITH
LOTTIE WEBER                             29915    C749       11/26/2019        $17,649.87        $10,000.00 Accept
LOU WELLA BETON                          28554    C421       11/12/2019         $5,135.56          $5,135.56 Accept
LOUISE COLE PURDY                        28818    C9         11/1/2019          $2,224.31          $2,224.31 Accept
LOUISE DEMETRUK                          27398    C1129      11/27/2019        $15,098.00        $10,000.00 Accept
LOUISIANA PHS LLC                        5750     S18422     11/9/2019          $1,500.00          $1,500.00 Accept
LUBBOCK AID AMBULANCE                    8981     S22210     11/25/2019         $1,000.00          $1,000.00 Accept
LUBBOCK FILE ROOM                        24432    C128       11/22/2019           $616.00           $616.00 Accept
LUSA AUSTIN, LLC DBA LANDSCAPES USA      26579    C938       11/9/2019          $2,638.48          $2,638.48 Accept
LYNETTE LAWLIS                           27547    C24        11/15/2019         $1,785.10          $1,785.10 Accept
MARIA GUTIERREZ                          27851    C30        11/7/2019            $426.79           $426.79 Accept
MARIA GUTIERREZ                          31016    C30        11/7/2019            $426.79              $0.00 Invalid                     Duplicate conflicting ballot
MARIA LOPEZ                              28798    C739       11/28/2019         $2,441.46          $2,441.46 Accept
MARK JOHNSON PLUMBING                    30212    C14        11/12/2019         $1,467.16          $1,467.16 Accept
MARK SEBEK                               8098     S21212     11/8/2019            $752.00           $752.00 Accept
MARTHA SMITH                             27502    C19        11/29/2019         $1,491.15          $1,491.15 Accept
MARTIN P PRUE                            6596     S19450     11/12/2019           $145.00           $145.00 Accept
MARY L. BOYCE ESTATE                     28406    C47        11/12/2019           $684.60           $684.60 Accept
MARY RUSSAW                              28505    C363       11/19/2019         $1,000.00          $1,000.00 Accept
MATT WELCH                               7318     S20295     11/12/2019         $1,116.39          $1,116.39 Accept
MEALS FOR THE ELDERLY                    8028     S21129     11/29/2019           $834.00           $834.00 Accept
MEAUX'S PLUMBING, LLC                    10327    S23752     11/7/2019          $1,048.24              $0.00 Invalid                     Vote not indicated
MEDIAN ABUZAHER                          29409    C419       10/31/2019           $771.27           $771.27 Accept
MEDICAL SURGICAL & COMPARE ENV           9326     S22605     11/7/2019            $404.00              $0.00 Invalid                     Vote not indicated



Monday, December 2, 2019                                                                                                                                                    Page 7 of 11


OMNI MANAGEMENT GROUP                                                     Visit us on the Web at www.omnimgt.com                                                    PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                             E-Mail: claimsmanager@omnimgt.com                                                          FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                 Case 18-33967-bjh11 Doc 2301 Filed 12/02/19                     Entered 12/02/19 15:58:37                Page 20 of 23
Debtor: Senior Care Centers, LLC, et. al.
Case No. 18-33967
Claims Ballot Detail Results
Class 6 - Convenience Claims

                                                              Date       Printed Ballot      Tabulated               Conv Class Opt Out
Creditor                                  Ballot # Clm Sch Received         Amount          Vote Amount     Vote      Election  Election Comment
MELODY STEPAN, DAUGHTER                  28431     C141    11/11/2019         $2,420.00          $2,420.00 Accept
METROPLEX ICE MACHINES LLC               11352    S24955   11/16/2019           $821.46              $0.00 Invalid                      Vote not indicated
MIKELANNE SAENZ                          28741    C17       11/9/2019           $200.70           $200.70 Accept
MOC ROOFING                              24787    C388     11/21/2019         $8,990.00          $8,990.00 Accept
MONTE MONTGOMERY                         8004     S21100    11/1/2019         $2,575.68          $2,575.68 Accept
MRE ACQUISITION LLC - AMERICA            11309    S24897   11/16/2019           $237.75              $0.00 Invalid                      Vote not indicated
NANCY PENNINGTON WISECUP                 24496    C175     11/25/2019         $2,913.39          $2,913.39 Accept
NORA DEALCALA                            25018    C7       11/23/2019             $1.00             $1.00 Accept                        Claim is contingent, unliquidated or disputed,
                                                                                                                                        tabulated at $1.
NORRIS PERRY                             6594     S19448    11/4/2019           $150.00           $150.00 Accept
OMAR MARTINEZ                            25008    C422      11/7/2019         $1,160.00          $1,160.00 Accept
ON HOLD GOLD MARKETING                   6699     S19574   11/12/2019         $3,073.75          $3,073.75 Accept
ORTHOTEXAS PHYSICIANS AND SURG           10001    S23386    11/5/2019           $100.44           $100.44 Accept
PATRICIA HEMPERLEY                       28927    C947     11/25/2019         $1,100.40          $1,100.40 Accept
PATRICIA METZELAARS                      10470    S23926   11/21/2019           $246.33              $0.00 Invalid                      Vote not indicated Claimant wrote in $5,000 as
                                                                                                                                        ballot amount. Tabulated at scheduled amount.
PAUL SWAN AS INDIVIDUAL CLAIMANT         29512    C539     11/27/2019         $8,308.12          $8,308.12 Accept
PIPER-WEATHERFORD CO                     6139     S18901   11/29/2019         $4,823.63          $4,823.63 Accept
POWER J. INVESTMENTS, CO.DBAS LA         24782    C383     11/14/2019         $1,303.88          $1,303.88 Accept
QUINTA
PRIORITY ONE NON-EMERGENCY               25247    C8       11/27/2019        $13,126.70        $10,000.00 Accept
TRANSPORT SERVICE
PTOT SALES AND SERVICE, LLC              8885     S22101   11/18/2019        $10,161.06              $0.00 Invalid                      Duplicate conflicting ballot
PTOT SALES AND SERVICE, LLC              24068    C9       11/18/2019        $10,161.06        $10,000.00 Accept
RANDALL D BARNES DO                      7593     S20628   11/22/2019         $3,400.00              $0.00 Invalid                      Vote not indicated
RED RIVER VALLEY RADIOLGY AND            6438     S19258   11/16/2019            $18.86              $0.00 Invalid                      Vote not indicated
RF TECHNOLOGIES                          24485    C169      11/9/2019        $32,392.78        $10,000.00 Reject
RICHARD CAMP                             28840    C796     11/18/2019         $3,129.14          $3,129.14 Accept

Monday, December 2, 2019                                                                                                                                                    Page 8 of 11


OMNI MANAGEMENT GROUP                                                   Visit us on the Web at www.omnimgt.com                                                     PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                           E-Mail: claimsmanager@omnimgt.com                                                           FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                 Case 18-33967-bjh11 Doc 2301 Filed 12/02/19                     Entered 12/02/19 15:58:37                Page 21 of 23
Debtor: Senior Care Centers, LLC, et. al.
Case No. 18-33967
Claims Ballot Detail Results
Class 6 - Convenience Claims

                                                              Date       Printed Ballot      Tabulated               Conv Class Opt Out
Creditor                                  Ballot # Clm Sch Received         Amount          Vote Amount     Vote      Election  Election Comment
RIDLEY'S                                 8250      S21387  11/12/2019         $1,457.59          $1,457.59 Accept
ROBERT L. DUKEMINIER                     28917    C930     11/18/2019         $5,000.00              $0.00 Invalid                      Vote not indicated
ROBERT L. SAVORY                         28420    C116      11/1/2019         $1,500.00          $1,500.00 Accept
ROCKET PLUMBING                          11440    S25059    11/4/2019           $390.00              $0.00 Invalid                      Vote not indicated
ROSENBLUM LIVING TRUST                   28878    C872      11/1/2019       $150,000.00        $10,000.00 Accept
ROSWELL BRATTON FRIERSON                 28555    C3        11/7/2019         $3,933.00          $3,933.00 Accept
ROXY P. HAZELTON                         28423    C119      11/4/2019           $671.50           $671.50 Accept
S & S WORLDWIDE, INC.                    11532    S25159   11/29/2019         $2,133.58          $1,816.61 Accept                       Claimant wrote in $1,816.61 as ballot amount,
                                                                                                                                        Scheduled
                                                                                                                                        amount is $2,133.58. Tabulated at lesser amount.
SAFEGUARD DATA STORAGE                   5779     S18456    11/9/2019            $86.47            $86.47 Accept                        Claimant wrote in $345.74 as ballot amount.
                                                                                                                                        Tabulated at scheduled amount.
SANDRA OGLE                              28788    C729     11/26/2019         $2,044.48          $2,044.48 Accept
SAOUSAN RAMADAN                          28628    C575     11/18/2019         $5,577.74          $5,577.74 Accept
SECURED DOCUMENT SHREDDING INC           8022     S21122   11/27/2019         $1,592.00          $1,592.00 Accept
SETX SENIORS . COM                       9808     S23176   11/12/2019         $4,740.00          $4,740.00 Accept
SEV STAFFING, INC.                       8323     S21469    11/4/2019           $893.75           $893.75 Accept
SHARE CORPORATION                        9046     S22284    11/4/2019           $220.84           $220.84 Accept
SHARON PERRY (EXECUTOR OF ELSIE RECK) 28902       C917     11/19/2019            $80.42            $80.42 Accept
SOS MEDICAL SUPPLIES                     25240    C5        11/4/2019         $7,752.61              $0.00 Invalid                      Duplicate conflicting ballot
SOS MEDICAL SUPPLIES                     29567    C5        11/4/2019         $7,752.61          $7,752.61 Accept
STEPHANIE CROSSLAND                      10233    S23644   11/25/2019           $398.88           $398.88 Accept
STEPHANIE LEBEAU, INDIV ADN AS           24562    C3       11/22/2019             $1.00             $1.00 Reject                        Claimant wrote in $509,524.92 as ballot amount.
EXECUTOR OF THE ESTATE                                                                                                                  Claim is contingent, unliquidated or disputed,
                                                                                                                                        tabulated at $1.
STEPHANIE LEBEAU, INDIV. & AS EXEC. OF   24554    C5       11/22/2019             $1.00              $0.00 Invalid                      Duplicate conflicting ballot Claimant wrote in
ESTATE OF GEORGE MONK                                                                                                                   $509,524.92 as ballot amount. Tabulated at filed
                                                                                                                                        unliquidated claim amount.



Monday, December 2, 2019                                                                                                                                                    Page 9 of 11


OMNI MANAGEMENT GROUP                                                   Visit us on the Web at www.omnimgt.com                                                     PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                           E-Mail: claimsmanager@omnimgt.com                                                           FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                 Case 18-33967-bjh11 Doc 2301 Filed 12/02/19                     Entered 12/02/19 15:58:37                  Page 22 of 23
Debtor: Senior Care Centers, LLC, et. al.
Case No. 18-33967
Claims Ballot Detail Results
Class 6 - Convenience Claims

                                                              Date       Printed Ballot      Tabulated             Conv Class Opt Out
Creditor                                  Ballot # Clm Sch Received         Amount          Vote Amount     Vote    Election  Election Comment
STEPHEN BODNAR III                       28438     C155    11/29/2019           $726.00              $0.00 Invalid                     Duplicate conflicting ballot Amount was aggregated
                                                                                                                                       on Ballot # 28452.
STEPHEN BODNAR, III                      28452    C199     11/29/2019         $1,876.00          $2,602.00 Accept                        Claimant wrote in $4,726 as ballot amount.
                                                                                                                                         Tabulated at filed claim amount. Ballot amount was
                                                                                                                                         aggregated.
STEPHEN RICHARD                          28490    C316     11/12/2019         $2,818.10          $2,818.10 Accept
STEPHEN YOUNG                            23954    S21195   11/19/2019           $373.03           $373.03 Accept
STEVE LANGE                              28846    C10      11/14/2019         $5,004.00          $5,004.00 Accept
SUSAN BACAK                              8862     S22070   11/23/2019         $1,211.00          $1,211.00 Accept
SUSSIE VESAGE                            6836     S19737   11/26/2019         $1,005.00          $1,005.00 Reject
SYLVIA MATA                              29647    C7       11/21/2019           $702.00           $702.00 Accept
TANGLEWOOD PHARMACY                      7312     S20289   11/23/2019           $359.92           $359.92 Accept
TARA BARNES                              28539    C2       11/15/2019         $2,503.25          $2,503.25 Accept
TEXAS AIR CONDITIONING AND ELE           7215     S20179   11/16/2019         $2,399.76              $0.00 Invalid                       Duplicate conflicting ballot
TEXAS AIR CONDITIONING AND ELECTRIC      25528    C10      11/16/2019         $2,720.76          $2,720.76 Accept
TEXAS CHILLER SYSTEMS, LLC               25052    C6       11/13/2019         $5,169.98          $5,169.98 Accept
THE ESTATE OF SANDRA S. HOGUE            24532    C4       11/25/2019             $1.00             $1.00 Reject                         Claimant wrote in $1,000,000.00 as ballot amount,
                                                                                                                                         Claim is contingent, unliquidated or disputed,
                                                                                                                                         tabulated at $1.
THE ESTATE OF WIILMA C. MANWILL, N.      28515    C379      11/4/2019         $1,630.00          $1,630.00 Accept
LINDSAY MARWILL EXECUTOR
THE FANNIN COUNTY LEADER                 25606    C712      11/1/2019           $933.50           $933.50 Accept
THERESA C. SIMS, ON BEHALF OF AVINELLE 28468      C246     11/15/2019         $2,400.00          $2,400.00 Accept
PEARL HUMPHRIES
TIMOTHY P. HAINES                        28678    C627     11/12/2019           $738.47           $738.47 Accept
TODD HILTON                              23984    S24399   11/18/2019           $622.28              $0.00 Invalid                       Duplicate conflicting ballot
TODD RAYMOND HILTON                      28416    C85      11/18/2019           $414.29           $414.29 Accept
TOM REED                                 26843    C18      11/13/2019         $5,649.00          $5,649.00 Accept
TOP GUN                                  7309     S20285   11/21/2019         $1,100.00          $1,100.00 Accept


Monday, December 2, 2019                                                                                                                                                  Page 10 of 11


OMNI MANAGEMENT GROUP                                                   Visit us on the Web at www.omnimgt.com                                                      PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                           E-Mail: claimsmanager@omnimgt.com                                                            FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                 Case 18-33967-bjh11 Doc 2301 Filed 12/02/19                       Entered 12/02/19 15:58:37                Page 23 of 23
Debtor: Senior Care Centers, LLC, et. al.
Case No. 18-33967
Claims Ballot Detail Results
Class 6 - Convenience Claims

                                                              Date         Printed Ballot      Tabulated               Conv Class Opt Out
Creditor                                  Ballot # Clm Sch   Received         Amount          Vote Amount     Vote      Election  Election Comment
TOWN AND COUNTRY ADVERTISING             8991      S22223    11/4/2019            $146.00           $146.00 Accept
TRINKA H. CLYMORE                        28744    C690       11/19/2019           $455.07           $455.07 Accept
VERDIN ENTERPRISES, LLC                  24218    C37        11/9/2019          $3,000.00          $3,000.00 Accept
VIRGINIA E. GARMAN                       28874    C848       11/16/2019         $2,956.00          $2,956.00 Accept
VISITING ANGELS                          25083    C7         11/15/2019         $8,055.51              $0.00 Invalid                      Duplicate conflicting ballot
VISITING ANGELS                          25792    C14        11/15/2019         $8,055.51          $8,055.51 Accept
WALKER PROPERTY INVESTMENTS, LLC         26795    C37        11/27/2019         $4,129.78          $4,129.78 Reject
WALTER O. NEHRING                        28422    C118       11/18/2019         $4,057.20          $4,057.20 Accept
WAXAHACHIE ORTHOPAEDICS AND SP           6551     S19397     11/8/2019            $113.30           $113.30 Accept
WILLIAM WEAVER                           11011    S24556     11/15/2019         $9,495.46          $9,495.46 Accept
WINNFIELD FUNERAL HOME                   10414    S23855     11/22/2019         $1,368.79          $1,368.79 Accept
YOLANDA H. NASH                          27179    C1074      11/12/2019         $2,788.98          $2,788.98 Accept




Monday, December 2, 2019                                                                                                                                                   Page 11 of 11


OMNI MANAGEMENT GROUP                                                     Visit us on the Web at www.omnimgt.com                                                     PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                             E-Mail: claimsmanager@omnimgt.com                                                           FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
